Case 8:15-cv-02787-VMC-AEP Document 607 Filed 06/23/20 Page 1 of 11 PageID 11375




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

     ANGELA W. DEBOSE,

                Plaintiff,

     v.                                 Case No: 8:15-cv-2787-T-33AEP

     UNIVERSITY OF SOUTH FLORIDA
     BOARD OF TRUSTEES, et al.,

                Defendants.

     ____________________________/

                                      ORDER

           This cause comes before the Court pursuant to pro se

     Plaintiff Angela DeBose’s Motion for Independent Action for

     Relief from Judgment to Remedy Fraud on the Court (Doc. #

     588),   filed   on   May   12,   2020,   DeBose’s   Motion   for   an

     Evidentiary Hearing (Doc. # 600), filed on June 6, 2020, and

     DeBose’s Motion for Extension of Time to File a Second Amended

     Appeal (Doc. # 603), filed on June 9, 2020.                Defendant

     University of South Florida Board of Trustees (USFBOT) has

     responded to all three motions. (Doc. # 599, 604, 605). For

     the reasons detailed herein, the Motions are denied.




                                        1
Case 8:15-cv-02787-VMC-AEP Document 607 Filed 06/23/20 Page 2 of 11 PageID 11376




     I.    Background

           This case has a long and complex history, one that the

     parties are familiar with. For now, it is sufficient to say

     that, following her termination from USF, DeBose brought this

     lawsuit against both USFBOT and Ellucian Company, L.P., a

     software developer whose products are used for academic and

     administrative recordkeeping. (Doc. # 45). This Court granted

     summary judgment to Defendants on several counts, including

     all counts against Ellucian. (Doc. # 210). After a jury found

     for DeBose on the remaining counts, the Court granted judgment

     as a matter of law to USFBOT and denied DeBose’s post-trial

     motions. (Doc. ## 471, 548, 549). DeBose appealed to the

     Eleventh Circuit and, on April 28, 2020, the Eleventh Circuit

     affirmed in full. (Doc. # 587).

           Shortly   after   the   Eleventh   Circuit   handed   down   its

     decision, DeBose filed the instant Motion for Independent

     Action, which argued that, due to various alleged frauds that

     USFBOT and related entities had perpetrated on the Court, the

     Court should allow DeBose to pursue an independent action for

     relief from judgment and/or should set aside the judgment,

     pursuant to Federal Rule of Civil Procedure 60(d). Although

     DeBose raises multiple allegations of fraud in her Motion,

     the thrust of her argument is that USFBOT engaged in wrongful



                                       2
Case 8:15-cv-02787-VMC-AEP Document 607 Filed 06/23/20 Page 3 of 11 PageID 11377




     and nefarious conduct in order to impede discovery and the

     administration of justice in this case, including, among

     other     things,      wrongly      destroying     her     personnel     file,

     including    various       employment        contracts,    presenting    false

     testimony to the Court, and convincing the Court to wrongfully

     exclude certain witnesses and evidence proffered by DeBose.

     (Doc. # 588).

           In its response, USFBOT outlines in great detail the

     procedural       history     of   this   case,    including    the   numerous

     motions and other filings submitted by DeBose in which she

     alleged    that     USFBOT    had    destroyed     or   withheld     evidence,

     persuaded witnesses to lie under oath and otherwise suborned

     perjury. (Doc. # 599 at 3-9). As the response explains, and

     as the record bears out, this Court repeatedly rejected

     DeBose’s     arguments       because     the     allegations      were   never

     accompanied by competent evidence or were “thinly veiled”

     attempts to attack substantive orders. See, e.g., (Doc. # 548

     at 9) (“The Court and the assigned Magistrate Judge have

     exhaustively addressed on multiple occasions the issues and

     arguments raised by the instant Motion for Sanctions. Since

     the     outset    of   this       litigation,     DeBose    has    failed   to

     substantiate her allegations against the Board related to her

     ‘employment contracts,’ whether it be in the form of their



                                              3
Case 8:15-cv-02787-VMC-AEP Document 607 Filed 06/23/20 Page 4 of 11 PageID 11378




     concealment, destructions, or breach.”); (Doc. # 144 at 7-8)

     (“In   essence,   Plaintiff,      based   upon   unsupported   hearsay

     statements and conjecture, requests that the Court conclude

     that numerous individuals . . . all agreed to lie under oath

     and agreed to execute elaborate steps to shred information

     directly relevant to Plaintiff’s claims in this case. The

     Court is unpersuaded by Plaintiff’s renewed Motion. Rather,

     yet    again,   Plaintiff   has    simply   failed   to   provide   any

     competent evidence to demonstrate that Defendant acted with

     bad faith in the shredding of her departmental personnel

     file.”).

            USFBOT therefore argues that DeBose’s instant Motion for

     Independent Action is an improper effort to relitigate issues

     already decided by the Court and, in any event, does not meet

     the “heightened Rule 60(d) fraud standard.” (Doc. # 599 at

     13-17).

            DeBose also seeks an evidentiary hearing pertaining to

     her request for an independent action and has requested that

     the Court enlarge her time to file an amended notice of appeal

     in appellate case number 18-13545. (Doc. ## 600, 603). USFBOT

     has responded in opposition to these Motions as well (Doc. ##

     604, 605), and the Motions are all ripe for review.




                                         4
Case 8:15-cv-02787-VMC-AEP Document 607 Filed 06/23/20 Page 5 of 11 PageID 11379




     II.    Legal Standard

            Federal Rule of Civil Procedure 60(d) authorizes a Court

     to (1) “entertain an independent action to relieve a party

     from a judgment, order, or proceeding,” or (2) “set aside a

     judgment for fraud on the court.” Fed. R. Civ. P. 60(d)(1),

     (3).

            Because an independent action under Rule 60(d) is an

     equitable one, the proponent must show a meritorious claim or

     defense and that the judgment should not, in equity and good

     conscious, be enforced. Travelers Indem. Co. v. Gore, 761

     F.2d 1549, 1151 (11th Cir. 1985) (citation omitted); Jeffus

     v. Att’y Gen. for State of Fla., No. 6:10-cv-1174-Orl-28,

     2011 WL 2669147, at *2 (M.D. Fla. July 6, 2011). “The Supreme

     Court has made clear that such independent actions must, if

     Rule 60(b) is to be interpreted as a coherent whole, be

     reserved for those cases of injustices which, in certain

     instances,    are   deemed    sufficiently     gross    to    demand    a

     departure    from   rigid    adherence   to   the   doctrine    of     res

     judicata.” Aldana v. Del Monte Fresh Produce N.A., Inc., 741

     F.3d 1349, 1359 (11th Cir. 2014) (quoting United States v.

     Beggerly, 524 U.S. 38, 46 (1998)) (internal quotations and

     citation    omitted).   Indeed,   “relief     under    Rule   60(d)     is

     reserved for the rare and exceptional case where a failure to



                                       5
Case 8:15-cv-02787-VMC-AEP Document 607 Filed 06/23/20 Page 6 of 11 PageID 11380




     act would result in a miscarriage of justice.” Jeffus, 2011

     WL 2669147, at *2; see also Fox v. Brewer, 620 F.2d 177, 180

     (8th   Cir.    1980)   (noting        that   Rule   60(d)      “provides   for

     extraordinary        relief     on      a    showing      of     exceptional

     circumstances”).

            As to Rule 60(d)(3), courts have similarly found that

     “only the most egregious misconduct, such as bribery of a

     judge or members of a jury, or the fabrication of evidence by

     a party in which an attorney is implicated, will constitute

     a fraud on the court.” Galatolo v. United States, 394 F. App’x

     670, 672 (11th Cir. 2010); see also Gupta v. Walt Disney World

     Co., 519 F. App’x 631, 632 (11th Cir. 2013) (movant must show

     an “unconscionable plan or scheme” to improperly influence

     the court’s decision).

     III. Analysis

            There   are   no    extraordinary      circumstances        here    that

     warrant relief under Rule 60(d). DeBose accuses USFBOT of

     suborning perjury and fabricating evidence. But “[p]erjury

     and fabricated evidence do not constitute fraud upon the

     court, because they ‘are evils that can and should be exposed

     at trial,’ and ‘[f]raud on the court is therefore limited to

     the    more    egregious      forms     of   subversion     of    the     legal

     process, . . . those we cannot necessarily expect to be



                                             6
Case 8:15-cv-02787-VMC-AEP Document 607 Filed 06/23/20 Page 7 of 11 PageID 11381




     exposed be the normal adversary process.’” Council v. Am.

     Fed’n of Governmental Emps., 559 F. App’x 870, 873 (11th Cir.

     2014) (quoting Travelers Indemnity Co., 761 F.2d at 1552). In

     a   similar    vein,   the   simple     nondisclosure    of    facts    or

     withholding of discovery does not establish fraud on the

     court. See BDT Invs., Inc. v. Lisa, S.A., No. 18-22005-CIV,

     2019 WL 7344829, at *9 (S.D. Fla. Oct. 25, 2019) (“The mere

     nondisclosure of allegedly pertinent facts also does not

     ordinarily rise to the level of fraud on the court.”); Bryant

     v. Troutman, No. 3:05-cv-162-J-20MCR, 2006 WL 1640484, at *1

     (M.D. Fla. June 8, 2006) (holding that party’s averments that

     their adversary lied under oath, gave misleading answers,

     thwarted   their   discovery      efforts,   and   concealed        certain

     pertinent evidence did not rise to the level of fraud on the

     court).

           But more importantly, DeBose’s allegations have already

     been considered, weighed, and rejected by this Court on

     multiple      occasions.     As    explained    above,        the    Court

     consistently found that DeBose’s claims were unsupported by

     competent evidence. In the instant Motion, DeBose claims that

     she has “new evidence.” The Court’s review of the deposition

     transcripts and affidavits attached to the Motion, however,

     reveals that these documents either were or could have been



                                         7
Case 8:15-cv-02787-VMC-AEP Document 607 Filed 06/23/20 Page 8 of 11 PageID 11382




     previously submitted to the Court, or contain information

     that is duplicative of other accusations already lodged by

     DeBose earlier in the litigation.

           Under such circumstances, DeBose cannot demonstrate a

     miscarriage of justice, as required for relief under Rule

     60(d). See Council, 559 F. App’x at 873 (rejecting a Rule

     60(d)(3) claim where the claimant made conclusory averments,

     unsupported    by    probative   facts,     that     the   other    party

     committed perjury and fabricated evidence).

           Instead, the Court agrees with USFBOT that the instant

     request for an independent action is an attempt to re-litigate

     issues that have been, or could have been, raised by DeBose

     while the litigation was active. See Travelers Indem. Co.,

     761 F.2d at 1552 (explaining that a plaintiff “cannot use an

     independent action as a vehicle for the relitigation of

     issues”); Maye v. United States, No. 8:10–cv–2327–T–30TBM,

     2010 WL 4279405, at *2 (M.D. Fla. Oct. 25, 2010) (“A party

     cannot relitigate ‘in the independent equitable action issues

     that were open to litigation in the former action where he

     had a fair opportunity to make his claim or defense in that

     action.’”).    For   these   reasons,     DeBose’s    request      for   an

     independent action must be denied.




                                       8
Case 8:15-cv-02787-VMC-AEP Document 607 Filed 06/23/20 Page 9 of 11 PageID 11383




           Furthermore, DeBose has requested an evidentiary hearing

     on her motion for an independent action. (Doc. # 600). For

     the reasons described herein, her Motion is meritless and, as

     such, the Court will not hold an evidentiary hearing. See

     Cano v. Baker, 435 F.3d 1337, 1342-43 (11th Cir. 2006) (the

     district court did not abuse its discretion by denying request

     for an evidentiary hearing where holding such a hearing would

     not aid the court’s analysis on a question of law).

           Finally, DeBose seeks an extension of time in which to

     file an amended notice of appeal in appellate case number 18-

     13545. (Doc. # 603). By way of background, in 2018, DeBose

     appealed this Court’s July 20, 2018, order denying her motion

     for sanctions and its subsequent order denying her motion for

     reconsideration of its July 20 order. (Doc. ## 293, 296, 316,

     527). As the Eleventh Circuit correctly pointed out, neither

     of these orders were final, appealable orders at the time

     DeBose filed her notice of appeal. (Id.). Accordingly, the

     Eleventh    Circuit    dismissed       the   appeal   for   lack   of

     jurisdiction, although it noted that nothing prevented DeBose

     from appealing the final judgment. (Id.).        The final judgment

     in favor of USFBOT was entered on February 14, 2019. (Doc. #

     549).




                                        9
Case 8:15-cv-02787-VMC-AEP Document 607 Filed 06/23/20 Page 10 of 11 PageID 11384




           Typically,    under      the    Federal      Rules   of    Appellate

     Procedure, notices of appeal must be filed within 30 days

     from entry of the judgment or order appealed from. Fed. R.

     App. P. 4. A district court can extend that time if a party

     files a motion within 30 days after the deadline expires and

     it shows “excusable neglect or good cause.” Fed. R. Civ. P.

     4(a)(5). In addition, the time to file an appeal may be

     reopened for 14 days if: (1) the moving party did not receive

     notice of the entry of judgment or order appealed within 21

     days after entry; (2) the motion is filed within 180 days

     after the judgment or order is entered or within 14 days of

     when the moving party received notice of the entry; and (3)

     no party would be prejudiced. Fed. R. App. P. 4(a)(6). Even

     if all three prongs are met, however, a district court retains

     the   discretion   to   deny    a    motion   to    reopen.     Watkins   v.

     Plantation Police Dep’t, 733 F. App’x 991, 994 (11th Cir.

     2018).

           DeBose did not file her motion within 30 days of entry

     of the judgment here, nor 30 days after that time expired.

     Moreover, DeBose had the opportunity to appeal these orders

     within her plenary appeal, but she did not do so. Nor can

     DeBose plausibly allege that she did not receive notice of

     the orders she seeks to appeal or the final judgment. What’s



                                          10
Case 8:15-cv-02787-VMC-AEP Document 607 Filed 06/23/20 Page 11 of 11 PageID 11385




     more, Rule 4(a)(6) does not provide DeBose relief because the

     final judgment against USFBOT was entered more than 180 days

     ago. In short, the Federal Rules of Appellate Procedure do

     not allow this Court to reopen or extend the time for DeBose

     to file the requested amended notice of appeal.

           Accordingly, it is now

           ORDERED, ADJUDGED, and DECREED:

     (1)   Plaintiff Angela DeBose’s Motion for Independent Action

           for Relief from Judgment to Remedy Fraud on the Court

           (Doc. # 588) is DENIED.

     (2)   DeBose’s Motion for an Evidentiary Hearing (Doc. # 600)

           is DENIED.

     (3)   DuBose’s Motion for Extension of Time to File a Second

           Amended Appeal (Doc. # 603) is DENIED.

           DONE and ORDERED in Chambers, in Tampa, Florida, this

     23rd day of June, 2020.




                                       11
